Title: To Alexander Hamilton from Robert R. Livingston, 29 March 1777
From: Livingston, Robert R.
To: Hamilton, Alexander


Kingston [New York] March 29th. 1777.
Sir
We received your favor of the [22] Instant and am obliged to you not only for your Acceptance of a very troublesome Challenge, but for the Alacrity with which you meet us in the field. We wish it would Afford you as many Laurels, as you are like to reap elsewhere!
You have heard of the Enemy’s little Excursion to Peeks ⟨Kill⟩; we wish it may not encourage them, to make a more serious Attempt, mig⟨ht⟩ it not be proper to remove the Stores to a Place of greater Safety?
We are somewhat alarmed at Accounts of the Indians having left their Villages; from whence many conclude, that they have hostile Intentions; tho’ as they are much in our Power, we cannot be entirely of this Opinion.
Your Reasons for supposing that the Enemy will not proceed to Philadelphia ’till the beginning of May seem to be conclusive; are you equally well satisfied that they may not open their Campaign by sailing to the Northward? You have probably seen some Affidavits of People who had been to New York which were sent by Convention to his Excellency the Genl. As this does not go by our own Express we do not care to risque any thing more on this Subject, which we shall treat more at large in our next.
Time must shortly prove the truth of Mr. Franklins Conjecture, which derives great Credit from the several Accounts we daily receive of the State of Europe. You will oblige us by communicating any further Intelligence you may have received on this Subject; it’s Importance renders us solicitous about the Event.
I am   Sir by Order   Your most Obedt. humble servt.
Robt R. Livingston
Colo. Alexander Hamilton

